                Case 2:21-cv-00359-TSZ Document 41 Filed 08/05/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
          AMICHAI OHRING, individually and on               CASE NO. 21-359 TSZ
11        behalf of others similarly situated,
                                                            STIPULATION AND ORDER
12                                                          REGARDING LIMITED STAY OF
                               Plaintiffs,                  ACTION
13
                  v.
14        UNISEA, INC., and DOES 1 THROUGH
          100, inclusive,
15
                               Defendants.
16
             Pursuant to Local Rules W.D. Wash. LCR 16(b)(6) and 23(i)(3), Plaintiff Amichai
17

18 Ohring (“Plaintiff”) and Defendant UniSea, Inc. (“Defendant”) (collectively, “the Parties”)

19 hereby jointly stipulate as follows:

20           WHEREAS, on July 13, 2021, this Court issued an Order denying Defendant’s Motion to
21
     Compel Arbitration [Dkt. 34];
22
             WHEREAS, on July 22, 2021, Defendant filed a notice of appeal of the Court’s order
23
     denying Defendant’s Motion to Compel Arbitration [Dkt. 36] (“the Appeal”);
24

25           WHEREAS, on July 22, 2021, Defendant filed with this Court a motion to stay this
26 litigation pending the resolution of the Appeal (“Motion to Stay”) [Dkt. 37];


     STIPULATION AND ORDER REGARDING
     LIMITED STAY OF ACTION - 1
     #5042734 v1 / 06930-054
                Case 2:21-cv-00359-TSZ Document 41 Filed 08/05/21 Page 2 of 6




 1           WHEREAS, Plaintiff’s position is that a stay should not be granted;

 2           WHEREAS, on July 28, 2021, the Parties conducted a status conference before the Court,

 3 wherein the Parties advised the Court that they were in the process of negotiating the terms of the

 4 present stipulation;

 5           WHEREAS, the Court accordingly struck the Motion to Stay without prejudice and also

 6 struck the deadlines set forth on its Minute Order Setting Trial and Related Dates [Dkt. 35] for

 7 completion of discovery on class certification issues and for any motions related to class

 8 certification [Dkt. 39];
 9           WHEREAS, in order to streamline the proceedings in this matter and in recognition of the
10 fact that relevant evidence, including the availability of witnesses, could be affected by the passage

11 of time during the pendency of the Appeal, the Parties have conferred and agreed to a partial stay

12 of this matter that provides for limited discovery and related agreements while the Appeal is

13 pending.

14           NOW, THEREFORE, THE PARTIES HEREBY STIPULATE to the following:
15           This litigation will be stayed pending resolution of the Appeal with the following
16 exceptions:

17                1. If any of the following UniSea employees announce their intention to leave
18                    employment with Defendant during the pendency of the Appeal, Defendant will

19                    provide Plaintiff advance notice of said departure and make the witness(es)

20                    available to Plaintiff for deposition: Ferdinand Lopez, Amelito Maglasang, and

21                    Windy Yang. Should depositions of these witnesses take place, Defendant will be

22                    provided the option to depose Plaintiff;

23                2. Defendant will produce all diagrams and blueprints of the UniSea plants where

24                    members of the putative classes worked from March 16, 2018, to the present within

25                    a reasonable time period not to exceed 30 days from the date the Court grants the

26                    attached Order;


     STIPULATION AND ORDER REGARDING
     LIMITED STAY OF ACTION - 2
     #5042734 v1 / 06930-054
                Case 2:21-cv-00359-TSZ Document 41 Filed 08/05/21 Page 3 of 6




 1                3. If, during the pendency of the Appeal, any changes are made to the location of items

 2                    within UniSea plants relevant to either class or merits issues in this litigation,

 3                    including but not limited to changing rooms, time clocks, and hand and boot

 4                    washing stations, Defendant will notify Plaintiff of the change and identify the

 5                    current location of said items and the location to which they will be moved;

 6                4. Defendant’s counsel will obtain and preserve a complete sample set of all gear worn

 7                    by a seafood processing worker during the class period (March 16, 2018, to the

 8                    present, and continuing through the pendency of the litigation);
 9                5. Defendant will maintain a list of all putative class members and their last known
10                    contact information, including mailing and email addresses;
11                6. Defendant will produce a limited set of two categories of documents responsive to
12                    Plaintiff’s first set of document requests within a reasonable time frame. Defendant
13                    will either produce these documents by August 6, 2021, or provide an update to
14                    Plaintiff by August 6, 2021, as to when any unproduced documents will be
15                    produced in the near future, not to exceed 30 days from the date the Court grants
16                    the Order. This production will include:
17                         a. Category 1: exemplars of the following document types for the class period:
18                             contracts with employees, ADR documents, policies and procedures,

19                             employee handbooks, job descriptions for the putative class positions,

20                             generic recruiting information, and generic information regarding terms and

21                             conditions of employment; and

22                         b. Category 2: clock in/out data and financial data for Mr. Ohring only as well

23                             as Mr. Ohring’s personnel file;

24                7. Defendant will maintain payroll data for all putative class members from March 16,

25                    2018 through the present and continuing for the pendency of the litigation. With

26                    respect to payroll data for putative class members from March 16, 2018, through


     STIPULATION AND ORDER REGARDING
     LIMITED STAY OF ACTION - 3
     #5042734 v1 / 06930-054
                Case 2:21-cv-00359-TSZ Document 41 Filed 08/05/21 Page 4 of 6




 1                    January 2020 that was recorded by the predecessor payroll system, Defendant will,

 2                    no later than 30 days from the date the Court grants the Order, provide confirmation

 3                    to Plaintiff that it has recovered this data or, if the data has not yet been recovered,

 4                    the status of the recovery efforts, and, once recovered, will maintain it in a usable

 5                    format.

 6                8. Each Party’s preservation obligations are unchanged by this Stipulation.

 7                9. This Court maintains jurisdiction and authority to enforce the terms of this

 8                    Stipulation.
 9                10. All remaining deadlines set forth on the Court’s Minute Order Setting Trial and
10                    Related Dates [Dkt. 35] are stricken.
11                11. Upon the issuance of the Ninth Circuit’s decision regarding Defendant’s Appeal, if
12                    the Court retains jurisdiction and is directed to proceed with the case, the partial
13                    stay agreed to in this Stipulation shall terminate and the parties shall meet and
14                    confer regarding a reasonable timeline for completion of any remaining discovery
15                    on class certification issues and to establish other deadlines in the case.
16                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER REGARDING
     LIMITED STAY OF ACTION - 4
     #5042734 v1 / 06930-054
                Case 2:21-cv-00359-TSZ Document 41 Filed 08/05/21 Page 5 of 6



     DATED: August 3, 2021
 1

 2    /s/__Julie C. Erickson___________       /s/ J. Derek Little
 3    ERICKSON KRAMER OSBORNE LLP             KARR TUTTLE CAMPBELL, P.S.
 4    Kevin Osborne, pro hac vice
      kevin@eko.law                           Richard J. Omata, WSBA #7032
 5    Julie Erickson, pro hac vice            J. Derek Little, WSBA #40560
      julie@eko.law                           Peter V. Montine, WSBA #49815
 6    Elizabeth Kramer, pro hac vice          701 Fifth Avenue, Suite 3300
      elizabeth@eko.law                       Seattle, Washington 98104
 7                                            Telephone: (206) 223-1313
      182 Howard Street #736
      San Francisco, CA 94105                 Email: romata@karrtuttle.com
 8
      Telephone: (415) 635-0631                       dlittle@karrtuttle.com
 9    Facsimile: (415) 599-8088                       pmontine@karrtuttle.com

10    THE ARNS LAW FIRM                       Attorneys for Defendant
      Shounak S. Dharap, pro hac vice
11    ssd@arnslaw.com
      515 Folsom St., 3rd Floor
12
      San Francisco, CA 94109
13    Tel: (415) 495-7800
      Fax: (415) 495-7888
14
      ZWERLING, SCHACHTER &
15    ZWERLING, LLP
      Henry Avery, WSBA #54086
16    havery@zsz.com
      1904 Third Avenue, Suite 1030
17    Seattle, WA 98101
      Telephone: (206) 223-2053
18    Facsimile: (206) 343-96360

19    Attorneys for Plaintiff

20

21

22

23

24

25

26


     STIPULATION AND ORDER REGARDING
     LIMITED STAY OF ACTION - 5
     #5042734 v1 / 06930-054
                Case 2:21-cv-00359-TSZ Document 41 Filed 08/05/21 Page 6 of 6




     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3 DATED: August 5th, 2021

 4

 5

 6
                                                 A
                                                 Thomas S. Zilly
 7                                               United States District Judge
 8
     Presented by:
 9
     /s/ J. Derek Little
10
     KARR TUTTLE CAMPBELL, P.S.
11

12 Richard J. Omata, WSBA #7032
   J. Derek Little, WSBA #40560
13 Peter V. Montine, WSBA #49815
   701 Fifth Avenue, Suite 3300
14 Seattle, Washington 98104
   Telephone: (206) 223-1313
15
   Email: romata@karrtuttle.com
16         dlittle@karrtuttle.com
           pmontine@karrtuttle.com
17

18 Attorneys for Defendant

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER REGARDING
     LIMITED STAY OF ACTION - 6
     #5042734 v1 / 06930-054
